DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Applicant’s election without traverse of Group I in the reply filed on 4/22/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regas (US 3,692,032).
Regarding claim 1, Regas discloses a hair holder comprising a tubular body and having a flat shape, wherein the tubular body comprises a sheet, and has a first opening  (top) located at a one end of the tubular body and a second opening (bottom) located at the other end of the tubular body, and is configured to allow a bundle of hair to be inserted from the first opening toward the second opening, and the tubular body comprises a first surface sheet (80 top) and a second surface sheet (80 bottom) that are located on the inside and the outside, respectively, in a state in which the tubular body of the hair holder is rolled up, side regions of the first surface sheet and side regions of the second surface sheet are joined to each other to form the sheet, thereby forming a pair of side joined regions in the tubular body, at least one of the side joined regions has a plurality of second-surface-sheet-side recesses (82) along a longitudinal direction of the side joined region, and the second-surface-sheet-side recess is recessed from the second surface sheet side toward the first surface sheet side (see Figure 7).	
Regarding claim 4, the second-surface-sheet-side recess continuously extends over the entire width direction of the side joined region (see Figure 7).
Regarding claim 5, at least one of the side joined regions, in addition to the second-surface-sheet- side recesses being formed therein, a first-surface-sheet-side recess that is recessed from the first surface sheet side toward the second surface sheet side is also formed (see Figure 7).
Regarding claim 6, the side joined region has a plurality of the first-surface-sheet-side recesses along the longitudinal direction of the side joined region (see Figure 7).
Regarding claim 7, the first-surface-sheet-side recess has a shape that is complementary to a shape of the second-surface-sheet-side recesses (see Figure 7).
Regarding claim 8, the first surface sheet constituting a bottom portion of the first-surface-sheet-side recess (82) is situated on the second surface sheet side beyond a boundary between the first surface sheet and the second surface sheet where the second-surface-sheet-side recess is not present (see Figure 7).
Regarding claim 9, the first-surface-sheet-side recess (82), a region that occupies 10% or greater of a thickness of the first surface sheet constituting a bottom portion of the first-surface-sheet-side recess is situated on the second surface sheet side beyond a boundary between the first surface sheet and the second surface sheet where the second-surface-sheet-side recess is not present (see Figure 7).
Regarding claim 11, the tubular body has a winding and tightening tab (76) in the side joined region, the winding and tightening tab extending outward in a width direction (see Figure 7).
Regarding claim 12, tubular body has a winding and tightening tab (76) in the side joined region, the winding and tightening tab extending outward in a width direction (see Figure 7).
Regarding claim 15, the second-surface-sheet-side recess (82) is formed in a part of the side joined region, and the part includes the second opening at the other end and occupies 1/3 or greater of the entire length of the side joined region (see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regas (US 3,692,032).
Regas discloses the claimed invention except for a percentage of the sum total of areas of the second-surface-sheet-side recesses in an area of the side joined region is from 5% to 70%, a width of the second-surface-sheet-side recess is from 0.5 to 5 mm, an apparent thickness of the side joined region is represented as T, the value of T is from 0.10 to 2.00 mm, an apparent thickness of the side joined region is represented as T, the value of T is from 0.10 to 2.00 mm. It would have been obvious to one having ordinary skill in the art before the effective fling date to have a percentage of the sum total of areas of the second-surface-sheet-side recesses in an area of the side joined region is from 5% to 70%, have a width of the second-surface-sheet-side recess be from 0.5 to 5 mm, an apparent thickness of the side joined region be represented as T, the value of T is from 0.10 to 2.00 mm, an apparent thickness of the side joined region be represented as T, the value of T is from 0.10 to 2.00 mm., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 2, 3, 10, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             
7/20/2022